MEMORANDUM *
Petitioner, the Estate of Burton Walter Amos (“Amos”), appeals the district court’s grant of summary judgment to Respondent, the City of Page. We review the district court’s grant of summary judgment de novo, see Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.2004), and we affirm.
Amos failed to raise a genuine issue of material fact on his 42 U.S.C. § 1983 equal protection claim. Amos did not provide enough evidence to permit a rational trier of fact to find that the City of Page officers who responded to the scene of Amos’s accident believed him to be Native American. He further failed to provide enough *631evidence to raise a triable issue that he was treated differently from any other driver who fled the scene of a car accident within the jurisdiction of the City of Page Police Department.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.